DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Tokuda et al. (US20170000581), and further in view of Clayfield et al. (US5727461) and Sarashina et al. (US5948466).  
As to claim 1.   Tokuda et al. disclose an article of manufacture (see e.g. medical device comprising holes or divots (which have point to point matching of fiducial markers within fiducial frame) wherein the fiducial marker are placed into in Par. 13, Par. 48. In another word, (spatial) parameters of the hole correspond to the (spatial) parameters of the matching fiducial markers) comprising:

    PNG
    media_image1.png
    568
    564
    media_image1.png
    Greyscale

a first hole in a first portion of a first material composing the article of manufacture(see e.g. the medical device have multiple divots or holes that are either equally or randomly spaced around a ring or at each edge of the device in Par. 48. The clusters in Fig 6a-6d corresponds to fiducial marker protrusions that will be put into corresponding holes or divots of the holes in the medical device. Thus the location of each cluster of fiducial markers corresponding to claimed first portion, a second portion, and a third portion and etc, wherein Fig 6b-6c both has 4 clusters), wherein the first hole in the first portion of the first material is defined(as seen in Fig 6c, 6b, each fiducial mark in each cluster has different size, as the result will have different corresponding hole/divots surface size and hole/divots volume), at least in part, by a first portion of a first tangible conical surface(see e.g. Tokuda et al. discloses the medical device have multiple divots or holes, which have point to point matching with complimentary cone shape with apex in Par. 89, thus the corresponding hole or divots within the medical device will also have a matching hole with cone shape with apex), wherein the first tangible conical surface establishes (i) a first conical apex, and (ii) a first conical-surface volume(see e.g. matching hole of cone shape with apex fiducial marker, will also have conical apex and volumn);
a second hole(see e.g. any holes in the medical device that matching the fiducial markers in Fig 6a-6d qualify to be the 2nd hole) in a second portion of the first material composing the article of manufacture(each fiducial markers cluster in Fig 6a-6d of Tokuda et al. corresponds to a matching holes of first portion, a second portion, and a third portion and etc of the medical device of, wherein Fig 6b-6c both has 4 clusters fiducial markers, correspondingly, the medical device will also have 4 clusters of holes), wherein the second hole in the second portion of the first material is defined, at least in part, by a second portion of a second tangible conical surface, wherein the second tangible conical surface establishes (i) a second conical apex, and (ii) a second conical-surface volume((see above discussion, as seen in Fig 6c, 6b, each fiducial mark in each cluster has different size, as the result the matching hole in the medical device will also have different volume); and
a third hole in a third portion of the first material composing the article of manufacture, wherein the third hole in the third portion of the first material is defined, at least in part, by a third portion of a third tangible conical surface, wherein the third tangible conical surface establishes (i) a third conical apex, and (ii) a third conical- surface volume (see above discussion, as seen in Fig 6c, 6b, each fiducial markers in each cluster has different characteristics in Par. 70, accordingly the holes in the medical device will also have holes that have different characteristics such as volume characteristics to match the corresponding fiducial markers, Each hole will have each own distinct volume and have sufficient difference in order to be clearly distinguished (see e.g. Par. 66); and
wherein the first conical apex, the second conical apex, and the third conical apex are non-collinear(see e.g. as seen in Fig 6c, 6b wherein the location, such as apex of conical fiducial markers are non-collinear, accordingly the matching apex of the conical holes will also be non-collinear); and
wherein the first conical-surface volume does not equal the second conical- surface volume(see e.g. Tokuda et al. discloses the clusters may contain different shaped fiducials markers.  As exemplified in FIG. 6c, the fiducial frame has four different clusters, where the shape of the fiducial is a sphere, an ellipse (oblate, prolate, or trioaxial), a cylinder, or a tube (e.g., forming a ring, a spiral, etc.).  Tokuda et al. also discloses fiducial maker can be a cone shape with apex in Par. 89, thus the corresponding hole or divots within the medical device will also have a matching hole with cone shape with apex. Tokuda et al. discloses in some embodiments, different shaped cylinders, including tall or short, may be used as distinct shapes (see e.g. Par. 67). Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences.  For example, some clusters could have different sized fiducial markers and other could have different shaped fiducial markers (see e.g. Par. 70). Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have different configurations suggested in abstract and Par. 8. Thus fiducial mark have combined effect of different shape, different size, different depth will be have a combined different surface volume to each other fiducial mark. There is need of at least three clusters of fiducial markers, wherein each cluster is distinguishable by its number, size, shape, configuration, or material property of fiducial marker(s) in claim 20. Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144. Different size of fiducial markers will have different size or volume of matching holes).
Tokuda et al. does not discloses wherein the first hole in the first portion of the first material is a blind hole (according to the instant application, the term "blind hole" is defined as hole in a material composing an article of manufacture that is created to a specified depth without breaking through to the other side of the material in Par. 105, in another word, blind hole--a hole that is not a through-hole and/or does not to all the way through something); and
wherein the coating of second materials (i) fully fills the first hole such that the coating prevents the mating surface of a conical probe from fitting with the first tangible conical surface;
and coating of second materials (ii) coats at least a portion of a surface of the first material outside the first hole;
Clayfield et al. (US5727461) discloses it is desired to fill fiducial hole (or through-hole) with tinted resin coating in order to increase the contrast of the fiducial hole and permit easy detection of the fiducial by a vision alignment system, regardless of the size of the target fiducial hole(see e.g. line 1-27 of column 2). 
Both Tokuda et al. and Clayfield et al. are analogous in the field of hole that will matching fiducial markers, it would have been obvious for a person with ordinary skills in the art to modify the (fiducial) holes of the medical device of Tokuda et al. to be filled with coating as taught by Clayfield et al. in oder to in order to increase the contrast of the fiducial hole and permit easy detection of the fiducial by a vision alignment system, regardless of the size of the target fiducial hole as suggested by Clayfield(see e.g. line 1-27 of column 2). As the result of coating filled hole, the claim limitation of “the first hole such that the coating prevents the mating surface of a conical probe from fitting with the first tangible conical surface” is also met. 
Tokuda et al. in view of Clayfield et al. does not discloses the article of manufacture of claim 1:
wherein the first hole in the first portion of the first material is a blind hole (according to the instant application, the term "blind hole" is defined as hole in a material composing an article of manufacture that is created to a specified depth without breaking through to the other side of the material in Par. 105, in another word, blind hole--a hole that is not a through-hole and/or does not to all the way through something); and
wherein the coating of second materials wherein the coating of second materials (i) fully fills the first hole such that the coating prevents the mating surface of a conical probe from fitting with the first tangible conical surface;
 (ii) coats at least a portion of a surface of the first material outside the first hole;
Sarashina et al. (US5948466) discloses fiducial mark in a resin stencil can be a blind hole entirely filled with resin 6, or conventional through hole entirely filled with resin 11 as shown in below figures. Sarashina et al. discloses the by using a resin with different color of the stencil body 10 to enable the fiducial mark to be easily recognized due to the color difference(see e.g. line 30-35 in column 4).  This (blind hole filling) method of filling the resin in the through hole is simple and inexpensive in comparison with conventional methods.  The fiducial mark can be recognized easily due to the color difference.

    PNG
    media_image2.png
    178
    391
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    171
    428
    media_image3.png
    Greyscale

Both Tokuda et al. in view of Clayfield et al., and Sarashina et al. are analogous in the field of resin filled hole for fiducial marker application, it would have been obvious for a person with ordinary skills in the art to modify he hole of Tokuda et al. in view of Clayfield et al. to be blind hole as taught in Fig 2 of Sarashina et al. since the blind hole in Fig 2 is simple and inexpensive and thus the fiducial mark can be recognized easily due to the color difference as suggested by Sarashina et al. 
Since Clayfield et al. also discloses there is need for a bigger contrast opening than the filled fiducial through hole, the larger contrast area permits easy detection of the fiducial by a vision alignment system, regardless of the size of the target fiducial thru-hole (see e.g. line 10-17 I column 2 of Clayfield et al.), it would further have been obvious for a person with ordinary skills in the art to fully fills the first hole and coat at least a portion of a surface of the first material outside of the first hole to create larger are contrast as taught by Clayfield et al. such that larger contrast area permits easy detection of the fiducial by a vision alignment system, regardless of the size of the target fiducial thru-hole as suggested by Clayfield et al. (see e.g. line 10-17 I column 2 of Clayfield et al.). 
As to claim 2.    Tokuda et al. in view of Clayfield et al. and Sarashina et al. discloses the article of manufacture of claim 1:
wherein the second conical-surface volume does not equal the third conical- surface volume(see discussion of claim 1. In particular, Tokuda et al. discloses the clusters may contain different shaped fiducials markers.  As exemplified in FIG. 6c, the fiducial frame has four different clusters, where the shape of the fiducial is a sphere, an ellipse (oblate, prolate, or trioaxial), a cylinder, or a tube (e.g., forming a ring, a spiral, etc.).  Tokuda et al. discloses in some embodiments, different shaped cylinders, including tall or short, may be used as distinct shapes (see e.g. Par. 67). Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences.  For example, some clusters could have different sized fiducial markers and other could have different shaped fiducial markers (see e.g. Par. 70). Different size of fiducial markers will have different size or volume of matching holes); and
wherein the first conical-surface volume does not equal the third conical-surface volume(see e.g. Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have different configurations suggested in abstract and Par. 8. Thus fiducial mark have combined effect of different shape, different size, different depth will be have a combined different surface volume to each other fiducial mark. There is need of at least three clusters of fiducial markers, wherein each cluster is distinguishable by its number, size, shape, configuration, or material property of fiducial marker(s) in claim 20. Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144.).
As to claim 3      Tokuda et al. in view of Clayfield et al. and Sarashina et al. discloses the article of manufacture of claim 1:
wherein the first tangible conical surface also establishes (iii) a first conical axis(see e.g. Tokuda et al. also discloses fiducial maker can be a cone shape with apex in Par. 89, thus the corresponding hole or divots within the medical device will also have a matching hole with cone shape with apex and axis);
wherein the second tangible conical surface also establishes (iii) a second conical axis(see e.g. above discussion of first conical axis, accordingly second conical hole will also have conical apex and conical axis); and
wherein the first conical axis and the second conical axis are non-parallel(see e.g. Fig 6c, the fiducial mark has axis that does not parallel to each other. Tokuda et al. discloses arrangement of Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have different configurations suggested in abstract and Par. 8, Fig 6. Thus it would have been obvious for a person with ordinary skills in the art to modify the axis of the holes to match the fiducial marker arrangement in order to meet the detection requirement.
Each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different conical axis in regards to location and angle characteristics. Each hole will have each own distinct axis and have sufficient difference in order to be clearly distinguished in the image data in Par. 66). 
Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144.
As to claim 4.    Tokuda et al. in view of Clayfield et al. and Sarashina et al.  discloses the article of manufacture of claim 3 wherein the first conical axis and the second conical axis are skew(see discussion of claim 1, 3. In particular, Tokuda et al. discloses in some embodiments, different shaped cylinders, including tall or short, may be used as distinct shapes (see e.g. Par. 67), Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have different configurations suggested in abstract and Par. 8, Fig 6). Tokuda et al. further disclose markers can rotate about the center, flipping in order to achieve asymmetry in Par. 51-52. Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences, with the combination of height and arrangement difference. Thus it would also have been obvious for a person with ordinary skills in the art to modify the difference combination of the conical fiducial markers (accordingly the hole cluster) to also flip, rotate in order to achieve asymmetry. Thus the first conical axis and second conical axis will be skew.). 
Each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different conical axis in regards to x direction characteristics. Each hole will have each own distinct axis direction and have sufficient difference in order to be clearly distinguished in the image data in Par. 66. Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144.
As to claim 5.    Tokuda et al. in view of Clayfield et al. and Sarashina et al. discloses the article of manufacture of claim 3:
wherein the third tangible conical surface also establishes (iii) a third conical axis(see e.g. Fig 6a&6C has 4 clusters, Fig 6a&6d has 3 clusters, thus if the fiducial marker/holes are conical shape, the conical shape will have 3rd and 4th conical axis);
wherein the first conical axis and the third conical axis are non-parallel(see e.g. discussion of claim 1, 3, Fig 6c, the fiducial mark has axis that does not parallel to each other); and
wherein the second conical axis and the third conical axis are non-parallel(
Tokuda et al. further disclose markers can rotate about the center, flipping in order to achieve asymmetry in Par. 51-52. Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences, with the combination of height and arrangement difference. Thus it would also have been obvious for a person with ordinary skills in the art to modify the difference combination of the conical fiducial markers (accordingly the hole cluster) to also flip, rotate in order to achieve asymmetry. Thus the first conical axis and second conical axis will be skew).
Each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different conical axis in regards to x direction characteristics. Each hole will have each own distinct axis direction and have sufficient difference in order to be clearly distinguished in the image data in Par. 66. Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144.
As to claim 6.    Tokuda et al. in view of Clayfield et al. and Sarashina et al. discloses the article of manufacture of claim 1 further comprising:
a fourth hole in a fourth portion of the first material composing the article of manufacture, wherein the fourth hole is defined, at least in part, by a fourth portion of a fourth tangible conical surface, wherein the fourth tangible conical surface defines a fourth conical apex (see e.g. discussion of 1-5. In particular, Fig 6a&6C has 4 clusters, thus if the fiducial marker/holes are conical shape, the conical shape will have 4th conical axis); and

    PNG
    media_image1.png
    568
    564
    media_image1.png
    Greyscale

wherein the first conical apex, the second conical apex, the third conical apex, and the fourth conical apex are non-coplanar(see e.g. discussion of claim 1-5, when the apex of the conical hole corresponds to the depth of the hole can be varied. The size of the conical apex can be varied, as the result, the apex between the first, second, third, fourth and etc will be non-coplanar. Furthermore, Tokuda et al. further disclose markers can rotate about the center, flipping in order to achieve asymmetry in Par. 51-52. Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences, with the combination of height and arrangement difference. Thus it would also have been obvious for a person with ordinary skills in the art to modify the difference combination of the conical fiducial markers (accordingly the hole cluster) to also flip, rotate in order to achieve asymmetry. Thus the first to fourth conical apex and second conical axis will be non-coplanar). 
As to claim 8. Tokuda et al. does not discloses the article of manufacture of claim 1:
wherein the first hole in the first portion of the first material is a through hole; and
wherein the coating fully occludes the first hole.
Clayfield et al. discloses it has known that conventional fiducials are comprised solely of thru-holes, and the filling thus must fill the entire fiducial (see e.g. line 45-55 in column 1) so that the colored filling can provide the necessary color contrast necessary for the vision system to detect the fiducial hole (see e.g. line 38-43 in column1), it would have been obvious for a person with ordinary skills in the art to modify the hole in Tokuda et al. in view of Clayfield et al. and Sarashina et al. to be conventional holes that are entirely filled as taught by Clayfield et al. so that the colored filling can provide the necessary color contrast necessary for the vision system to detect the fiducial hole as suggested by Clayfield et al. (see e.g. line 38-43 in column1)
As to claim 9. Tokuda et al. in view of Clayfield et al. and Sarashina et al.  discloses the article of manufacture of claim 1:
wherein the third tangible conical surface also establishes (iii) a third conical- surface area (see e.g. Tokuda et al. also discloses fiducial maker can be a cone shape with apex in Par. 89, thus the corresponding hole or divots within the medical device will also have a matching hole with cone shape with apex and the conical shaped hole will have a corresponding surface area);
wherein the first conical-surface area does not equal the third conical-surface area(see e.g. Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences.  For example, some clusters could have different sized fiducial markers and other could have different shaped fiducial markers (see e.g. Par. 70). Different size of fiducial markers will have different surface are matching holes); and
wherein the first conical-surface area does not equal the second conical-surface area(see e.g. discussion of claim 1-5, when the apex of the conical hole corresponds to the depth of the hole can be varied. Tokuda et al. discloses in some embodiments, different shaped cylinders, including tall or short, may be used as distinct shapes (see e.g. Par. 67). Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences.  For example, some clusters could have different sized fiducial markers and other could have different shaped fiducial markers (see e.g. Par. 70). Different size, depth of fiducial markers will have different surface area of matching holes).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Tokuda et al. (US20170000581), Clayfield et al. (US5727461) and Sarashina et al. (US5948466), and further in view of Battles et al (US20170060115). 
As to claim 7, Tokuda et al. in view of Clayfield et al. and Sarashina et al. discloses the article of manufacture of claim 1: 
Wherein the surface of the coating above the first hole is flat(see e.g. Sarashina et al. discloses the mark filling is flat, thus it is expected that the coating above the first hole will also be flat).
Furthermore, Battles et al (US20170060115) is further introduced to teach paint or sealant can be also be applied over fiducial mark (see e.g. Par. 38 and 42). 
Both Tokuda et al. in view of Clayfield et al. and Sarashina et al. and Battles et al are analogous in the field of fiducial mark that is coated or filled, it would have been obvious for a person with ordinary skills in the art to modify the filling of Tokuda et al. in view of Clayfield et al. and Sarashina et al to be paint or sealant as taught by Battles as paint and offers additional decorative effect while covering the fiducial mark holes. Since paint has decorative effect, it would also be obvious for a person with ordinary skills in the art to further apply paint around the first hole, and above the first hole of okuda et al. in view of Clayfield et al. and Sarashina et al. in order to fully cover the fiducial mark and offer additional decorative effect. 
By comparison, the instant application also discloses the filling or coating materials of the fiducial mark can be paint in Par. 406. Thus, it is expected that paint wherein the surface of the coating above the first hole in Tokuda et al. in view of Clayfield et al. and Sarashina et al. and Battles et al will also be flat. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Tokuda et al. (US20170000581) and Clayfield et al. (US5727461) and Sarashina et al. (US5948466), and further in view of Anvari et al. (US20160157941) and Bettles et al. (US20170060115). 
As to claim 10.    Tokuda et al. in view of Clayfield et al. and Sarashina et al.  does not discloses the article of manufacture of claim 1 wherein the first material is fiber-reinforced thermoplastic and the second material is paint.
Anvari et al. discloses medical device that is made of fiber reinforced thermoplastic composite (see e.g. Par. 67, Par. 87), include alignment fiducials markers frames for tracking location of medical device with a real, virtual, increased conspicuity for accurate identification in Par. 48. 
Both Tokuda et al. in view of Clayfield et al. and Sarashina et al., and Anvari et al. are analogous in the field of medical device has holes corresponding to fiducial markers, it would have been obvious for a person with ordinary skills in the art to modify the medical device having fiducial hole of Tokuda et al. in view of Clayfield et al. and Sarashina et al. to be made of fiber reinforced thermoplastic composite as taught by Anvari et al. such that the medical device is MRI compatible as suggested by Clayfield(see e.g. Par. 87).  
Clayfield et al. discloses the second materials or coating can be epoxy. Tokuda et al. in view of Clayfield et al., and Anvari et al. however does not discloses the second materials is paint. 
Bettles et al. (US20170060115) discloses fiducial mark can be coated by paint to give fiducial mark a distinguishable outline and enable the fiducial mark to be detectable even though the mark is covered with a uniform coating(see e.g. Par. 27, Par. 38). 
Both Tokuda et al. in view of Clayfield et al. and Sarashina et al., and Anvari et al., and Bettles et al. are analogous in the field of color coated fiducial mark, it would have been obvious for a person with ordinary skills in the art to modify the colored epoxy coating of Tokuda et al. in view of Clayfield et al. and Sarashina et al., and Anvari et al.  to be paint as taught by Bettles in order to enable the fiducial mark to be easily detectable even though the mark is covered with a uniform coating as suggested by Bettles(see e.g. Par. 27, Par. 38).
                                                                                                                                                                       
Response to Arguments
Applicant's arguments filed 1/1/2022 have been fully considered but they are not persuasive.
Applicant argues Nowhere does Tokuda or Clayfield teach, suggest or motivate, either alone or in combination with one another, what amended claim 1 recites, namely - (i) fully fills the first hole such that the coating prevents the mating surface of a conical probe from fitting with the first tangible conical surface and (ii) coats at least a portion of a surface of the first material outside the first hole. 
Sarashina, however, fails to teach or suggest a coating that both (a) fully fills the first hole and (b) coats at least a portion of a surface of the first material outside of the first hole. This is because Sarashina instead teaches forming and maintaining a fiducial mark. Indeed, as the Office explains on pages 15-16, "Sarashina et al. discloses [...] using a resin with different color of the stencil body 10 to enable the fiducial mark to be easily recognized due to the color difference (see e.g. line 30-35 in column 4)." In contrast, using the same coating to both fully fill the hole and coat at least a portion of the surface surrounding the hole would destroy the fiducial mark formed in the resin stencil in Sarashina. 
Contrary to Sarashina, the claims in the instant application reflect the idea that holes (e.g., the first hole) are sometimes introduced to contribute to the manufacturing process itself - specifically to provide fiducial marks that can be mechanically probed (e.g., by a conical probe) during the manufacturing process. And after the holes serve their purpose during the manufacturing process, they are no longer needed, and, in fact, their continued presence might be problematic by compromising the integrity of the article of manufacture. Correspondingly, the solution embodied in claim 1 is a coating that (i) fully fills the first hole such that the coating prevents the mating surface of a conical probe from fitting with the first tangible conical surface and (ii) coats at least a portion of a surface of the first material outside the first hole. 
To summarize, the fiducial mark in Sarashina, which is provided by a hole, must persist subsequent to any coating (e.g., with resin) of the disclosed article of manufacture. In contrast, the first hole of the claimed invention is no longer needed, or even wanted, after the manufacturing process and, thus, is fully filled with a coating that also coats at least a portion of a surface outside the first hole. 
Thus, neither Tokuda nor Clayfield nor Sarashina teach, suggest or motivate, either alone or in combination, the recited limitations in emphasis above and in regard to amended claim 1. 
Examiner respectfully disagrees:
Sarashina et al. (US5948466) discloses fiducial mark in a resin stencil can be a blind hole entirely filled with resin 6, or conventional through hole entirely filled with resin 11 as shown in below figures. Sarashina et al. discloses the by using a resin with different color of the stencil body 10 to enable the fiducial mark to be easily recognized due to the color difference(see e.g. line 30-35 in column 4).  This (blind hole filling) method of filling the resin in the through hole is simple and inexpensive in comparison with conventional methods.  The fiducial mark can be recognized easily due to the color difference.

    PNG
    media_image2.png
    178
    391
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    171
    428
    media_image3.png
    Greyscale

It is known to a person with ordinary ordinary skill sin the art that when a liquid fill a hole, in order to fully cover the hole, it is inevitable there will be some filling liquid overflow outside the hole, as the result, there will be at least some area that is outside the hole is covered by the hole filling materials. 
Furthermore, Battles et al (US20170060115) is further introduced to teach paint or sealant can be also be applied over fiducial mark (see e.g. Par. 38 and 42). 
Both Tokuda et al. in view of Clayfield et al. and Sarashina et al. and Battles et al are analogous in the field of fiducial mark that is coated or filled, it would have been obvious for a person with ordinary skills in the art to modify the filling of Tokuda et al. in view of Clayfield et al. and Sarashina et al to be paint or sealant as taught by Battles as paint and offers additional decorative effect while covering the fiducial mark holes. Since paint has decorative effect and flows easily, it would also be obvious for a person with ordinary skills in the art to further apply paint around the first hole, and above the first hole of Tokuda et al. in view of Clayfield et al. and Sarashina et al. in order to fully cover the fiducial mark and offer additional decorative effect. 
By comparison, the instant application also discloses the filling or coating materials of the fiducial mark can be paint in Par. 406. Thus, it is expected that paint wherein the surface of the coating above the first hole in Tokuda et al. in view of Clayfield et al. and Sarashina et al. and Battles et al will also be flat. 
Regardless of the purpose of the filling, the fidicial mark of Tokuda et al. in view of Clayfield et al. and Sarashina et al. and Battles et al is structurally filled and the mating of the conical probe can be prevented as desired. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hovis et al. (US20180231428) disclose an array of fiducial markers (see e.g. abstract Fig 5, fiducial markers 12 in Fig 7), the fiducial marker 12can have various shapes including conical that has apex (see e.g. Fig 7).  


    PNG
    media_image4.png
    834
    677
    media_image4.png
    Greyscale

Lee et al. (US20160307847) discloses fiducial marker can be also in frame 110 (see e.g. Par. 88), wherein the frame can be made of fiber reinforced thermoplastic (see e.g. Par. 94). 
Bouchet-Marquis et al. (US20170025246) discloses fiducial holes may also be filled with desired materials to enhance accuracy or metrology, at the mean time fiducial markers into the fiducial holes as part of filling process in Par. 45. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783